DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims 
Claims 1, 3, 4, 11 and 15-17 as filed on 10/10/2022 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1, 3, 4, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the term “CP1”. It is not particularly clear whether this term refers to a certain strain (isolate) or to some entity which is larger than a single isolate but within a species of “uropathogenic Escherichia coli” which is derived from a patient with chronic prostatitis, thereby, “CP” strain. The specification is silent about a source of this strain. The specification does not describe how to isolate this culture and/or what are identifying characteristics of the E.coli entity designated as “CP1”. 
	In view of prior art (for example: reference by Simmons), it appears that the term “CP1” could be is a strain internal designation by one of laboratories or medical facilities wherein the strain was originally isolated. However, the sole designation of a microbial strain by the internal designation creates ambiguity in the claims. For example, the strain disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). Amendment of the claims to refer to the deposit accession number of the claimed strain in a collection of microorganisms that acquired IDA status under Budapest Treaty would obviate this rejection. 
Further, it is not particularly clear what term “uropathogenic” is intended to encompass with regard to the claimed strain CP1. If the strain is pathogenic and causes pathologies, one would assume that it cannot be administered for any kind of therapy without some attenuation. If the strain is safe and the term “uropathogenic” relates to a source of the strain or to a method of its making, then the claim does not point out steps or manipulations with regard to how it is made, provided or isolated or made “safe”. If strain is “safe” and term “uropathogenic” means that cells are viable and capable to colonize site under treatment, then claim is missing some special characteristics of the strain that are more beneficial rather pathogenic. 
	                        Deposit or Enablement requirement
Claims 1, 3, 4, 11 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
All claims require one of ordinary skill in the art to have access to a specific microorganism E.coli strain CP1. 
Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. 
However, the specification does not disclose a repeatable process to obtain the microorganism by isolation from nature or by genetic manipulations of prior art strains.
It is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that the microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
A. If the deposit is made by Applicants under the terms of the Budapest Treaty, then Applicants should provide: 
1)  a copy of deposit receipt as evidence of deposit and as evidence of strain viability; and 
2)  an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Currently, there is no copy of deposit receipt on a record of the instant application; and there is no any evidence that the claimed strain was deposited by either original investigators or by Applicants in any collections with IDA status under Budapest Treaty. Thus, a statement in the response filed on 6/21/2022 has no relevant meaning for enablement requirement since the claimed strain is not deposited. 
B. If the strain is already deposited and available from any collections with IDA status under Budapest Treaty, then Applicants should provide information about accession number of the strain CP1 in the depository collection with IDS status. 
C. If the strain is available for sale from a commercial source, then at the very least Applicants should provide information about name, address and business operations of the commercial source. 
Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 11 and 15-17 remain/are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2016/075687 (Yutkin et al), Basnet et al (Clinical Genitourinary Cancer, Vol. 15, No. 5, pp. e881-e884; electronically published 5/24/2017) and Simons et al (Journal of Pathology, Vol. 235, No. 3, pp. 478-489; 2015).
Brief summary of prior art used for basis of this rejection: Yutkin teach a method for treating prostate cancer by administering “uropathogenic” E.coli stain CFT073 (ATCC 700928) in a combination with an anti-cancer agent, wherein the strain increases production of biomarkers of inflammation including TNFalpha. Yutkin is silent about the use of immune checkpoint inhibitors binding to PD-1 or PD-L1. But Basnet teaches a combination therapy for treating prostate cancer including immune checkpoint inhibitors binding to PD-1 or PD-L1 such as nivolumab, including immunotherapy (agents increasing inflammation), and including radiation. Yutkin and Basnet are silent about strain “CP1”. But Simons teaches the “uropathogenic” E.coli strain “CP1” which is isolated from human prostate and which produces all inflammation biomarkers as recited in the claims.   
Following is claim rejection in full details as explained in the prior office action and repeated herein:  
Regarding amended claim 1, Yutkin teaches a method of treating cancer in a subject that comprises administering a uropathogenic bacteria (e.g., E. coli UPEC strain CFT073) to the subject (page 3, lines 1-4; page 4, lines 10-13; page 5, lines 5-30; page 12, lines 2-11; claims 1, 2, 6, 7, 14, 18, 21, 29, 30, 37 and 40). Yutkin teaches that a pathogenic bacterial strain refers to any bacterial strain that can cause infection and that the terms urinary pathogenic and "uropathogenic" are interchangeable (page 10, lines 17-20).  Yutkin also teaches that the E. coli (a uropathogenic bacteria) is a bacterial strain that is a mutant strain that overexpresses type I fimbria (i.e., the bacterium is genetically modified to produce type I fimbria in an amount that is greater than the amount that is produced in an unmodified bacterium; Yutkin, page 11, lines 1-4).  Overexpression can be achieved by mutation by removing inhibitors, or adding activators, and can also be achieved by removing repressors, or adding multiple copies of the gene to the cell (Yutkin, page 11, lines 4-10).  In view of the above, Yutkin teaches that the administered E. coli (a uropathogenic bacteria) in the method to treat prostate cancer can be genetically modified.  Yutkin further teaches that the cancer can be prostate cancer (page 5, lines 27-30).  Yutkin also teaches that the E. coli UPEC strain is used in combination with an anticancer agent (page 6, lines 9-10; claims 1, 2 and 5).
Regarding claims 3 and 4, Yutkin teaches that the bacteria serve as potent and effective agents that recruit the immune system against cancerous cells (page 9, lines 18-19).  Yutkin teaches that the bacteria act locally and recruit immune cells and/or immune related proteins into the cancer site (page 9, lines 23-24).  Yutkin also teaches that bacterial strain components (e.g., protein, membrane, and cell wall fraction) are capable of exhibiting an anti-cancer activity in a similar manner as the bacterial strain (page 10, lines 21-24).   Further, the bacterial component is an immune stimulating component (page 10, lines 24-25).  Regardless, the wherein statements within claims 3 and 4 are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause is not given weight when it simply expresses the intended result of a process step positively recited or when claim language does not limit a claim to a particular structure.
In view of the above, since Yutkin teaches an uropathogenic bacteria (e.g., E. coli UPEC strain CFT073, where the strain can be genetically modified) is administered to a subject to treat prostate cancer, the administration of UPEC will necessarily increase production of biomarkers of inflammation since UPEC are bacteria that when introduced into a subject, will react with the subjects immune system and produce inflammatory biomarkers such as TNFα (e.g., Yutkin see page 2, lines 5-12).
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same UPEC bacteria to treat the same cancer as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Although Yutkin teaches a method of treating prostate cancer in a subject that comprises administering E. coli UPEC strain CFT073 (a uropathogenic bacteria, where the strain can be genetically modified) to the subject and that the E. coli strain is used in combination with an anticancer agent, Yutkin does not teach that the anticancer agent is an immune checkpoint inhibitor. 
Regarding claims 1, 11 and 15-17, Basnet teaches that immunotherapy has evolved as a critical component of the treatment of many solid cancers (page e883, column 1, paragraph 1).  Antibodies against CTLA-4 and programmed cell death protein 1 (PD-1) and its ligand, PD-L1, enhance T cell activity by blocking the interaction between T cells and PD-1 and stimulate a T cell-mediated antitumor response (page e883, column 1, paragraph 1).  Immunotherapies have been investigated as one of the treatment options in prostate cancer since 2010 (page e883, column 1, paragraph 1).  
The expression of PD-L1 in tumors seems to be an effective biomarker for anti-PD-1 pathway drugs such as nivolumab and pembrolizumab (page e883, column 2, paragraph 3).  The objective response rate in patients with PD-L1 positivity was higher when compared with patients who were PD-L1-negative in some studies with non-small-cell lung cancer and melanoma (page e883, column 2, paragraph 3).  The response rate for nivolumab was greater in PD-L1-positive tumors than in PD-L1-negative tumors in renal cell carcinoma as well.  PD-L1-negative tumors also responded to the combination of nivolumab with ipilimumab (page e883, column 2, paragraph 3).  
Basnet teaches a patient with a histopathology examination of the prostate gland showed poorly differentiated prostatic adenocarcinoma with an initial prostate-specific antigen (PSA) of 77 was diagnosed with advance prostate cancer (page e881, column 2, paragraph 1).  Due to disease in the bladder and significant hematuria, he was started on docetaxel, where the patient had initial remarkable chemical and clinical response to chemotherapy (i.e., an additional cancer therapy, chemotherapy), however the disease progressed (page e881, column 2, paragraph 2).  Radiation therapy was considered an additional option (page e882, column 1, paragraph 1; i.e., an additional cancer therapy, radiation therapy).  After additional chemotherapy, the patient was then started on nivolumab, where after 3 cycles of treatment, the patient had a significant clinical response where the PSA level was undetectable (page e882, column 1, paragraph 1).  After completing an additional 19 cycles of treatment, the patient continued to have an undetectable PSA level (page e882, column 2, paragraph 1).  
A person of ordinary skill in the art would have been motivated to add the immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1 in the treatment of prostate cancer) from Basnet to the prostate cancer treatment method of Yutkin since both references are in the fields of prostate cancer treatment with oncological immunotherapeutics, where Yutkin teaches a method of treating prostate cancer in a subject that comprises administering E. coli UPEC strain CFT073 (a uropathogenic bacteria) to the subject and that the E. coli strain is used in combination with an anticancer agent, while Basnet teaches the use of an immunotherapy method of treating prostate cancer with an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1).  A person of ordinary skill in the art would have had a reasonable expectation of success in adding the immune checkpoint inhibitor nivolumab from Basnet to the prostate cancer treatment method of Yutkin since both references are in the field of oncological immunotherapeutics, and in doing so would provide an advantage to the Yutkin reference by expanding and broadening the methodology to utilize known immunotherapeutic anticancer agents, such a nivolumab, in the treatment of prostate cancers.
Regarding claim 1 and the administered uropathogenic bacteria is E. coli CP1, the combined teachings of Yutkin and Basnet teach an E. coli (a uropathogenic bacteria) that is utilized to treat prostate cancer as the E. coli in claim 1 (i.e., an E. coli CP1, a genetically modified E. coli CP1). 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s E. coli CP1 and genetically modified E. coli CP1 differs, and if so to what extent, from Yutkin-Basnet’s E. coli UPEC strain CFT073 (a uropathogenic bacteria) or genetically modified E. coli UPEC strain CFT073.  The combined teachings from Yutkin and Basnet teach that the E. coli strain CFT073 or genetically modified E. coli strain CFT073 are uropathogenic bacteria utilized in the treatment of prostate cancer via administration with an anticancer agent such as the immune checkpoint inhibitor nivolumab.  Applicant’s exemplified E. coli CP1 and genetically modified E. coli CP1 are also indicated as uropathogenic bacteria utilized in treating prostate cancer in combination with an immune checkpoint inhibitor.
The combined teachings from Yutkin and Basnet demonstrate a reasonable probability that the E. coli strain CFT073 or genetically modified E. coli strain CFT073 of the prior art is either identical or sufficiently similar to the claimed E. coli CP1 and genetically modified E. coli CP1 strains that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known E. coli strain CFT073 or genetically modified E. coli strain CFT073 strain is not disclosed in a reference does not make that strain patentable.  Applicant’s E. coli CP1 and genetically modified E. coli CP1 strain possess inherent characteristics which might not be displayed in the tests used in Yutkin and Basnet.  Clear evidence that Yutkin and Basnet’s E. coli strain CFT073 or genetically modified E. coli strain CFT073 strain do not possess a critical characteristic that is possessed by the claimed E. coli CP1 and genetically modified E. coli CP1 strain would advance prosecution and might permit allowance of claims to Applicant’s E. coli CP1 and genetically modified E. coli CP1 strain.
In the alternative, in view of teachings of Yutkin and Basnet, above, if the E. coli strain CFT073 or genetically modified E. coli strain CFT073 of Yutkin and Basnet are structurally different, Yutkin and Basnet do not teach that the uropathogenic bacteria is E. coli CP1 and genetically modified E. coli CP1.  
Simons teaches that human prostatic bacterial isolate alters the prostatic microenvironment (Title).  Simons teaches that typical human prostate infection was mimicked with retrograde urethral instillation of CP1, a human prostatic isolate of Escherichia coli (Abstract i.e., the same uropathogenic bacteria claimed by Applicant). CP1 bacteria were tropic for the accessory sex glands and induced acute inflammation in the prostate and seminal vesicles, with chronic inflammation lasting at least one year (Abstract). Compared to controls, infection induced both acute and chronic inflammation with epithelial hyperplasia, stromal hyperplasia, and inflammatory cell infiltrates (Abstract). Multiplex cytokine profiles of inflamed prostates showed that distinct inflammatory cytokines were expressed during prostate inflammation, with a subset of cytokines synergistically increased during concurrent inflammation and cancer (Abstract). 
Simons also teaches of a recently developed model of bacterial prostatitis using the E. coli isolate CP1, where this bacterial strain differs from other reported bacterial models in that it was isolated from the prostate of a human, and has been shown to induce chronic prostatitis in several mouse strains (page 3, paragraph 2).  Previous analysis of prostatitis induced by CP1 demonstrated tropism for the prostate and induction of persistent inflammation in C57BL/6 J mice, despite the absence of detectable bacteria by culture after 28 days (page 3, paragraph 2).  Simons further teaches that analytes measured included IFNγ, IL-12, TNFα, and CXCL9 (page 5, paragraph 2; i.e., biomarkers of inflammation).  
Simons teaches that CP1 model of prostatitis has proven useful for investigations into mechanisms of prostatitis, chronic pelvic pain, and prostate cancer, where this model has several distinct advantages since E. coli CP1 was isolated from prostatic secretions and thus may more closely model typical human infectious prostatitis (page 8, paragraph 3).  Simons also teaches that E. coli CP1 is capable of inducing inflammation that persists at least 1 year after a single infusion of bacteria (page 8, paragraph 3).  
A person of ordinary skill in the art would have been motivated to substitute the uropathogenic E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons for the uropathogenic E. coli of Yutkin and Basnet since all the references are in the field of prostate cancer research, where Simons provides an additional uropathogenic E. coli that is a known bacteria utilized in prostatitis and prostate cancer models, where the bacteria was isolated from a human patient (which makes the bacteria more clinically relevant) and is known to provide a sustained inflammatory condition for the study of prostatitis and prostate cancer.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the uropathogenic E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons for the uropathogenic E. coli of Yutkin and Basnet since all the references are in the field of prostate cancer research, and in doing so would provide an advantage to the Yutkin and Basnet method by expanding the method to include an additional uropathogenic E. coli that is a known bacteria utilized in prostatitis and prostate cancer models, where the isolated bacteria E. coli CP1 is advantageously more clinically relevant in immunotherapeutic treatment of prostate cancer since it was isolated from a human subject.
It is submitted that based on the above, the use of immunotherapeutic compositions to treat cancers (i.e., in this case prostate cancer) is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Yutkin (i.e., methods for treating prostate cancer in a subject via the administration of E. coli (a uropathogenic bacteria) in combination with an anticancer agent) with the uropathogenic E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons with the methodologies in Basnet (i.e., utilizing an immune checkpoint inhibitor nivolumab (which is an antibody that binds to PD-1 or PD-L1) in an immunotherapy method for treating prostate cancer) for the purpose of maximizing the benefits of known immunotherapeutic compositions to treat prostate cancer. 
Combinations of multiple products (i.e., oncological immunotherapeutic compositions for treating prostate cancer) each known to have the same effect (i.e., treating prostate cancer) to produce a final product (method of treating prostate cancer by administering uropathogenic E. coli (e.g., the uropathogenic E. coli strain CFT073 of Yutkin or the E. coli CP1 (or genetically modified E. coli CP1 via known mutation methods) of Simons) in combination with an anticancer agent such as the immune checkpoint inhibitor nivolumab) having the same effect (i.e., administering oncological immunotherapeutics to treat prostate cancer) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP § 2144.06).
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Response to Arguments
Applicant's arguments filed on 10/10/2022 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. § 103 as being unpatentable over WO 2016/075687 (Yutkin et al), Basnet et al (Clinical Genitourinary Cancer, Vol. 15, No. 5, pp. e881-e884; electronically published 5/24/2017) and Simons et al (Journal of Pathology, Vol. 235, No. 3, pp. 478-489; 2015) Applicants’ main argument is that the claimed E.coli strain CP1 (which is claimed and which is disclosed by Simons) is different and/or distinct from the E.coli strain CFT073 (which is used in the cited method for treating prostate cancer of WO 2016/075687 (Yutkin)) as evidenced by the phylogenetic tree for several strains including both strains CP1 and CFT073 (presented on page 4 of last response filed on 10/10/2022) and as based on the absence of papA gene in the strain CP1 (response page 5). Applicants further argue that due to the strain differences there would not be any reason to substitute the strain CP1 for the strain CFT073 in the method for treating prostate cancer of Yutkin and/or on in the method for treating prostate cancer by a combined therapy as based on the combined teachings of Yutkin and Bashnet. 
This argument is persuasive only for the fact that two strains CP1 and CFT073, that are argued, are different and not identical. 
However, in the office action the strains CP1 and CFT073 are considered to be similar with regard to their therapeutic anti-cancer effects such as ability to increase production of inflammation markers including TNFalpa. Thus, the conclusion of obviousness is based on a concept of substitution of equivalents. Further, one would be motivated to use strain CP1 (disclosed by Simons) as a beneficial substitute of the strain CFT073 in the Yutkin’s method for treating prostate cancer because the CP1 stain is isolated from male prostate, thereby, being commensal and adjusted to prostatic microenvironment as intended for treating prostate cancer in contrast to the strain CTB073 (ATCC 700928) in the method of Yutkin which is derived from a woman with kidney disease, thereby, not adjusted for prostate microenvironment. 
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
The issues at question which are not clearly addressed by Applicants are: 
1) what is the claimed strain “CP1” (see 112-b above); 
2) whether the claimed strain CP1 is identical or similar to the “CP1” strain disclosed by Simons; (in the instant office action they are considered identical for being “uropathogenic” bacteria assigned to the same biological species of E.coli and for producing the same inflammatory biomarkers as claimed (claim 4) and as disclosed by Simmons (see figure 6, page 20); 
3) whether the disclosure of the strain CP1 by Simons is enabled as result or absence of deposit and/or public availability; and 
4) whether the Applicants’ claimed stain “CP1” is novel (different from the Simons’s strain) and has been deposited. 
Further, depending on how the issues with the claimed culture or strain “CP1” are cleared, there might/would be a discussion about synergistic effect of 2 therapeutic agents (specification figures 5G, 5H; for example), wherein the synergistic effect is highly dependent on each specific material used a combination to support potentially allowable scope of claims. Currently, PD-1 agent is generic. The issues with “CP1” remain in question.
	Although the current office action reinstates previously withdrawn claim rejection (112-a,  deposit/enablement), it is made final because the withdrawal of rejection in the prior office action was based on the Applicants’ statement that strain deposit would be made (response filed on 6/21/2022, page 4). But there is no still any evidence of any kind  of deposits. 
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 27, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653